FILED
                            NOT FOR PUBLICATION                              AUG 26 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10278

               Plaintiff - Appellee,              D.C. No. 2:08-cr-50085-JAT

  v.
                                                  MEMORANDUM *
TONY ANTHONY BROWN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                            Submitted August 10, 2010 **

Before:        HAWKINS, McKEOWN, and IKUTA, Circuit Judges.

       Tony Anthony Brown appeals from the six-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

       Brown contends that the district court procedurally erred by: (1) failing to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
provide an adequate explanation for the sentence imposed, and (2) improperly

relying on the need to promote respect for the law. The record reflects that the

district court did not procedurally err because it adequately explained its reasons

for the sentence, including Brown’s poor performance on supervised release, and

the court did not rely on the need to promote respect for the law. See United States

v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc); United States v. Miqbel,

444 F.3d 1173, 1181-82 (9th Cir. 2006) (clarifying the factors that may be

considered in sentencing upon revocation of supervised release).

      Brown also contends that his sentence is substantively unreasonable given

his poor health. The district court did not abuse its discretion in imposing the

sentence. See Carty, 520 F.3d at 993-94; see also Gall v. United States, 552 U.S.

38, 51 (2007).

      AFFIRMED.




                                          2                                    09-10278